DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 15-16, 19 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 15 discuss a value being a multiple of the horizontal pitch. If the pitch is zero, the spacing would be zero. The specification does not describe this condition. The applicant needs to clarify. 
Claims 3-6 depends directly or indirectly on claims 2 and are therefore rejected.
Claim 16 depends on claim 15 and is therefore rejected.
Claims 19 and 23 recite “the first period of time and the second period of time are a same period of time.” It is not understood if the phrase “a same period time” is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 7-12, 17-18, 20-22, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2019/0293753 A1), and further in view of Steffen et al. (EP 3244231 A1).
Regarding Claim 1, Iwasa et al. (‘753) discloses “a multi-input multi-output (MIMO) radar sensor [par 43: MIMO radar] comprising: 
a receiver module [Fig 1: radar receiving unit]; [par 54: Fig. 1: The radar device 10 has a radar receiving unit (also referred to as a receiving branch or radar reception circuit 200] including an array of receiver antenna elements to receive radar signals [par 42: receives reflected waves by an array antenna made up of multiple antennas (multiple antenna elements) at the receiving branch]; [par 44: a MIMO radar enables configuration of virtual receiving array antennas (virtual receiving array)]; [par 78: the receiving array antenna 202 has an Na count of receiving antenna elements #1 through #Na (202-1 through 202-Na), The Na count of receiving antenna elements 202-1 through 202-Na receive returning wave signals that are radar transmission signals that have reflected off of a reflecting object including a measurement target (object)] 
a transmitter module including an array of transmitter antenna elements  [par 54: Fig. 1: The radar device 10 has a radar transmitting unit (also referred to as a transmitting branch or radar transmission circuit) 100]; [par 53: a MIMO radar where multiple transmitting antennas]; [par 72: transmitting antenna elements #1 through #Nt]”,
a control system [par 54: Fig 1: a control unit (control circuit) 400] to: 
       in a first mode, activate a first set of the transmitter antenna elements of each of the transmitter chains; and in a second mode, activate a second set of the transmitter antenna elements of each of the transmitter chains, the second set being larger than the first set  [paragraph 183: FIG. 23: illustrates an example of time division switching control of the first transmitting antenna group G1 and second transmitting antenna group G2 according to the third embodiment…in a case where the radar device 10 is a time division multiplexing MIMO radar, the radar transmitting unit 100 temporally switches antenna combinations to be used for time division multiplexed transmission, based on control signals from the control unit 400. In a long-range mode that is an operation mode for long-range narrow-angle observation, the radar transmitting unit 100 uses the transmitting antenna elements Tx#1 and Tx#2 of the first transmitting antenna group G1 for time division multiplexed transmission, as illustrated in FIG. 23. Also, in a short-range mode that is an operation mode for close-range wide-angle observation, the radar transmitting unit 100 uses the transmitting antenna elements  Tx#3 through Tx#6 of the second transmitting antenna  group G2 for time division multiplexed  transmission], 
the transmitter antenna elements arranged such that distances between phase centers of the transmitter chains in the first mode and the second mode are the same [par 199:  the phase centers of the plurality of second antennas are laid out at spacing equal to a synthesized aperture length of phase center of the plurality of first antennas, along the first axis direction]”.
Iwasa et al. (‘753) describes using a sub-array, multiple antenna elements are included in one sub-array (par 46). However, Iwasa et al. (‘753) does not explicitly disclose “groups of the transmitter antenna elements forming transmitter chains, each of the transmitter chains to be driven by a signal that is orthogonal to the other transmitter chains, the receiver antenna elements and the transmitter antenna elements spaced to produce a predetermined horizontal pitch and a predetermined vertical pitch in a virtual array.”
Steffen et al. (‘231) teaches “groups of the transmitter antenna elements forming transmitter chains [par 15: the first transmission antenna group comprises at least N transmission antennas, which are uniformly lined up along a first line with a maximum transmitter spacing. The second transmission antenna group comprises at least N transmission antennas, which are lined up along a second line uniformly with the maximum transmitter spacing]; [par 42: Fig. 1A: a first transmission antenna group 110 with N transmission antennas is lined up uniformly along a first line 210 (x = 0) with a maximum transmitter spacing d1.. a second transmission antenna group 120 with N transmission antennas is lined up uniformly along a second line 220 (x = 16) with the maximum transmitter spacing d1],
each of the transmitter chains to be driven by a signal that is orthogonal to the other transmitter chains [par 34: transmitting orthogonal transmission signals through the transmitting antennas], paragraph 41 which states that each antenna will transmit separate orthogonal signals
the receiver antenna elements and the transmitter antenna elements spaced to produce a predetermined horizontal pitch and a predetermined vertical pitch in a virtual array [par 44: Fig. 1A: a first transmission antenna group 110 with N transmission antennas is lined up uniformly along a first line 210 (x = 0) with a maximum transmitter spacing d1. In addition, a second transmission antenna group 120 with N transmission antennas is lined up uniformly along a second line 220 (x = 16) with the maximum transmitter spacing d1. In addition, a receiving antenna group 130 with M receiving antennas is lined up uniformly along a third line 230 (y = 0) with a maximum receiver spacing d2.]; and 
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of Iwasa et al. (‘753) to have “groups of the transmitter antenna elements forming transmitter chains, each of the transmitter chains to be driven by a signal that is orthogonal to the other transmitter chains, the receiver antenna elements and the transmitter antenna elements spaced to produce a predetermined horizontal pitch and a predetermined vertical pitch in a virtual array”, as taught by Steffen et al. (‘231) for securing high resolution in radar measurement [Steffen et al. (‘231) – par 1].
Examiner’s Note: Steffen et al. (‘231) describes multiple-in, multiple-out (MIMO) antenna arrangements for high-resolution 3D radar imaging (par 1: Fig 1A, par 15); 
the receiving antenna group (130) comprises M receiving antennas, which are lined up uniformly along at least one third line (230) with a maximum receiver spacing (d2) (par 1, Fig. 1A); the receiving antenna group comprises M receiving antennas which are lined up uniformly along at least a third line with a maximum receiver spacing (par 15); the antenna arrangement comprises at least one additional receiving antenna which is arranged along the third line and / or along the fourth line laterally next to one of the receiving antennas at the transmitter spacing (par 27); a receiving antenna group 130 with M receiving antennas is lined up uniformly along a third line 230 (y = 0) with a maximum receiver spacing d2 (par 42); the receiving antenna group 130 now comprises two receiving antenna groups: a first receiving antenna group 130a and a second receiving antenna group 130b (paragraph 51); the antenna arrangement comprises a control unit (par 32).
Regarding Claim 2, which is dependent on independent claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the transmitter chains include a first transmitter chain and a second transmitter chain arranged in a horizontal row, and wherein, in the first mode and the second mode, a phase center of the first transmitter chain is horizontally spaced from a phase center of the second transmitter chain by four times the horizontal pitch [par 147: Fig. 14A: in FIG. 14A, the inner side of the receiving array antenna 202 is laid out non-equidistantly, such that the spacing between the receiving antenna elements Rx#5 and Rx#6 is different form the spacing between the receiving antenna elements Rx#1 through Rx#5 and receiving antenna elements Rx#6 through Rx#8]”.
Regarding Claim 3, which is dependent on dependent claim 2, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the transmitter chains include a third transmitter chain disposed vertically below the first transmitter chain, and wherein, in the first mode and the second mode, the phase center of the first transmitter chain is vertically spaced from a phase center of the third transmitter chain by the vertical pitch [par 148: Fig. 14B: the pair of virtual antenna elements VA#8 and VA#9 are laid out adjacent at a spacing of d.sub.V in the second axis direction].”
Regarding Claim 4, which is dependent on dependent claim 3, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the transmitter chains include a fourth transmitter chain arranged in a horizontal row with the third transmitter chain and disposed vertically below the second transmitter chain, and wherein, in the first mode and the second mode, the phase center of the third transmitter chain is horizontally spaced from a phase center of the fourth transmitter chain by four times the horizontal pitch, and the phase center of the second transmitter chain is vertically spaced from the phase center of the fourth transmitter chain by the vertical pitch [par 148: Fig. 14B: the pair of virtual antenna elements VA#8 and VA#9 are laid out adjacent at a spacing of d.sub.V in the second axis direction].”
Regarding Claim 5, which is dependent on dependent claim 4, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the first, second, third, and fourth transmitter chains are arranged in a 2x2 grid [Fig. 14B]”.
Regarding Claim 6, which is dependent on dependent claim 5, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the first, second, third, and fourth transmitter chains form a first transmitter subarray, further including a plurality of additional transmitter subarrays [Fig. 16B, Fig. 17]”.
Regarding Claim 7, which is dependent on independent claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “a plurality of power amplifiers associated with the respective ones of the transmitter antenna elements [par 59: Fig. 2: a transmission amplifying unit (transmission amplifying circuit) 107, and a transmission array antenna 108…transmitting amplifiers (elements 107-1, 107-N) connected to respective antenna elements (108-1 to 108-N)].”
Regarding Claim 8, which is dependent on claim 7, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention.  Iwasa et al. (‘753) further discloses “the control system is to activate the transmitter antenna elements by controlling a voltage to the respective ones of the power amplifiers [par 68-70: controlling transmitter activation by supplying a signal (inherent “voltage”) to the amplifiers].”
Regarding Claim 9, which is dependent on independent claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the control system is to alternate between activating the transmitter antenna elements in the first mode and the second mode [par 184: Fig. 23: in a case of an operation mode where the long-range mode and short-range mode are combined, the radar transmitting unit 100 temporally switches the first transmitting antenna group G1 and second transmitting antenna group G2 to be used].”
Regarding Claim 10, which is dependent on independent claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “the receiver module is separate from the transmitter module [Figure 1 shows separate radar transmitting unit 100 and radar receiving unit 200].”
Regarding Claim 11, which is dependent on independent claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. 
Iwasa et al. (‘753)/Steffen et al. (‘231) does not explicitly disclose “each of the transmitter chains includes four transmitter antenna elements arranged in a row.”
Steffen et al. (‘231) teaches “each of the transmitter chains includes four transmitter antenna elements arranged in a row [paragraph 44: Figure 1B: the virtual antenna array 300 has N rows of virtual antennas, with 2 * M virtual antennas being lined up in each row (for each of the N rows, when M=2, number of antenna elements is 4)]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of Iwasa et al. (‘753) to have “each of the transmitter chains includes four transmitter antenna elements arranged in a row”, as taught by Steffen et al. (‘231) for securing high resolution in radar measurement [Steffen et al. (‘231) – par 1].
Regarding Claim 12, which is dependent on claim 11, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. 
Iwasa et al. (‘753)/Steffen et al. (‘231) does not explicitly disclose “the transmitter antenna elements of each of the transmitter chains is separated from an adjacent transmitter antenna element by the horizontal pitch.”
Steffen et al. (‘231) teaches “the transmitter antenna elements of each of the transmitter chains is separated from an adjacent transmitter antenna element by the horizontal pitch [par 44: Fig. 1A: a first transmission antenna group 110 with N transmission antennas is lined up uniformly along a first line 210 (x = 0) with a maximum transmitter spacing d1…a second transmission antenna group 120 with N transmission antennas is lined up uniformly along a second line 220 (x = 16) with the maximum transmitter spacing d1.]”.
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of Iwasa et al. (‘753) to have “the transmitter antenna elements of each of the transmitter chains is separated from an adjacent transmitter antenna element by the horizontal pitch”, as taught by Steffen et al. (‘231) for securing high resolution in radar measurement [Steffen et al. (‘231) – par 1].
Regarding independent Claim 17, which is a corresponding computer program product claim of independent device claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention as shown above for claim 1. Iwasa et al. (‘753) further discloses “at least one non-transitory computer-readable medium comprising instructions that, when executed, cause at least one processor [par 192: A field programmable gate array (FPGA) which can be programmed after manufacturing the LSI, or a reconfigurable processor where circuit cell connections and settings within the LSI can be reconfigured, may be used]; [par 9: general or specific embodiments may be implemented as a system, a device, a method, an integrated circuit, a computer program, or a recording medium, or may be realized by any combination of system, device, method, integrated circuit, computer program, and recording medium].”
Regarding Claim 18, which is a corresponding computer program product claim of independent device claim 8, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention as shown above for claim 8.
Regarding Claim 20, which is dependent on independent claim 17, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. Iwasa et al. (‘753) further discloses “between the first period of time and the second period of time, the instructions, when executed, cause the at least one processor to process echoed radar signals received by receiver antenna elements of a receiver module [par 72 Fig 4, Par 85: Fig. 7: processing after each transmission cycle Tr].”
Regarding independent Claim 21, which is a corresponding method claim of independent device claim 1, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention as shown above for claim 1. Iwasa et al. (‘753) further discloses “at least one processor [par 192: general-purpose processors may be used, a reconfigurable processor where circuit cell connections and settings within the LSI can be reconfigured, may be used].”
Regarding Claim 22, which is a corresponding method claim of independent device claim 8, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention as shown above for claim 8.
Regarding Claim 24, which is a corresponding method claim of non-transitory computer-readable medium product claim 20, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2019/0293753 A1)/Steffen et al. (EP 3244231 A1), and further in view of ELAD et al. (US 2019/0383901 A1).
Regarding Claim 13, which is dependent claim 12, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. 
Iwasa et al. (‘753)/Steffen et al. (‘231) does not explicitly disclose “each of the transmitter antenna elements is a low gain antenna.”
ELAD et al. (‘901) teaches “each of the transmitter antenna elements is a low gain antenna [par 27: low gain antenna is chosen].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of , Iwasa et al. (‘753)/Steffen et al. (‘231) to have “each of the transmitter antenna elements is a low gain antenna”, as taught by ELAD et al. (‘901) having broad radio beam width for reliable detection regardless of terrain.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2019/0293753 A1)/Steffen et al. (EP 3244231 A1), and further in view of Liu et al. (US 2020/0136704 A1).
Regarding Claim 14, which is dependent on independent claim 1, , Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. 
Iwasa et al. (‘753)/Steffen et al. (‘231) does not explicitly disclose “the transmitter antenna elements are arranged in a first row and a second row below the first row, and wherein the transmitter antenna elements in the first row are horizontally offset from the transmitter antenna elements in the second row.”
Liu et al. (‘704) teaches “the transmitter antenna elements are arranged in a first row and a second row below the first row, and wherein the transmitter antenna elements in the first row are horizontally offset from the transmitter antenna elements in the second row [par 73: the offset array antenna 2300 in Figure. 2C is a Horizontal Offset Array Antenna, i.e. respective rows of antenna elements are offset in the horizontal direction. In the offset array antenna 2300, a certain row of antenna elements may be selected as a reference set of antenna elements (e.g. a 1st row or any other row), other rows of antenna elements have spatial offsets in the horizontal direction with respect to the reference set of antenna elements. That is, there are spatial offsets in the horizontal direction between corresponding antenna elements of each row of antenna elements].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of , Iwasa et al. (‘753)/Steffen et al. (‘231) to have “the transmitter antenna elements are arranged in a first row and a second row below the first row, and wherein the transmitter antenna elements in the first row are horizontally offset from the transmitter antenna elements in the second row”, as taught by Liu et al. (‘704) for improved interference mitigation [Liu et al. (‘704) - par 5-6].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2019/0293753 A1)/Steffen et al. (EP 3244231 A1)/Liu et al. (US 2020/0136704 A1), and further in view of Alland et al. (US 2018/0149736 A1).
Regarding Claim 15, which is dependent on claim 14, , Iwasa et al. (‘753)/Steffen et al. (‘231)/Liu et al. (‘704) discloses all the claimed invention. 
,Iwasa et al. (‘753)/Steffen et al. (‘231)/Liu et al. (‘704) does not explicitly disclose “the transmitter antenna elements of each of the transmitter chains is separated from an adjacent transmitter antenna element by two times the horizontal pitch.”
Alland et al. (‘736) teaches “the transmitter antenna elements of each of the transmitter chains is separated from an adjacent transmitter antenna element by two times the horizontal pitch [par 9: using transmit and receive antennas spaced by greater than λ/2 through the uniform spacing of the transmit antennas by an integer multiple of λ/2 (λ/2 is the horizontal pitch and integer multiple is 2 in this case)].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of , Iwasa et al. (‘753)/Steffen et al. (‘231)/Liu et al. (‘704) to have “the transmitter antenna elements of each of the transmitter chains is separated from an adjacent transmitter antenna element by two times the horizontal pitch”, as taught by Alland et al. (‘736) for achieving better performance in a radar system in determining the angles of an object/target [Alland et al. (‘736) - par 4].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2019/0293753 A1)/Steffen et al. (EP 3244231 A1)/Liu et al. (US 2020/0136704 A1)/Alland et al. (US 2018/0149736 A1), and further in view of ELAD et al. (US 2019/0383901 A1).
Regarding Claim 16, which is dependent on claim 15, , Iwasa et al. (‘753)/Steffen et al. (‘231)/Liu et al. (‘704)/Alland et al. (‘736) discloses all the claimed invention. 
, Iwasa et al. (‘753)/Steffen et al. (‘231)/Liu et al. (‘704)/Alland et al. (‘736) does not explicitly disclose “each of the transmitter antenna elements is a high gain antenna.”
ELAD et al. (‘901) teaches “each of the transmitter antenna elements is a high gain antenna [par 27: high gain antenna is chosen].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify MIMO radar sensor of , Iwasa et al. (‘753)/Steffen et al. (‘231)/Liu et al. (‘704)/Alland et al. (‘736) to have “each of the transmitter antenna elements is a high gain antenna”, as taught by ELAD et al. (‘901) having narrow radio beam width for detection of distant targets.
Claims 19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasa et al. (US 2019/0293753 A1)/Steffen et al. (EP 3244231 A1), and further in view of Hayakawa (US 2015/0260836 A1).
Regarding Claim 19, which is dependent on independent claim 17, Iwasa et al. (‘753)/Steffen et al. (‘231) discloses all the claimed invention. 
Iwasa et al. (‘753)/Steffen et al. (‘231) does not explicitly disclose “the first period of time and the second period of time are a same period of time.”
Hayakawa (‘836) teaches “the first period of time and the second period of time are a same period of time [par 56: connection to one of the transmitting antennas 40a to 40d via the switch 43 is changed every predetermined time period by control of a transmission controller 61…as a result, the oscillator 42 is connected to each of the transmitting antennas 40a to 40d for a same time period].”
It would have been obvious to one of ordinary skill-in-the-art before the effective filing date of the claimed invention to modify non-transitory computer-readable medium of, Iwasa et al. (‘753)/Steffen et al. (‘231) to have “the first period of time and the second period of time are a same period of time”, as taught by Hayakawa (‘836) to have uniform zone coverage from the switched antennas used in different modes of operation.
Regarding Claim 23, which is a corresponding method claim of non-transitory computer-readable medium product claim 19, , Iwasa et al. (‘753)/Steffen et al. (‘231)/Hayakawa (‘836) discloses all the claimed invention as shown above for claim 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alland et al. (US 2018/0149736 A1) describes that MIMO configurations with uniform spacing of the virtual phase centers (par 78).
Villeval et al. US (2018/0156892 A1) describes that Fig. 4 indicates which antenna is switched on for the same time periods shown in Fig. 3 (par 18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795.  The examiner can normally be reached on M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        
/PETER M BYTHROW/Primary Examiner, Art Unit 3648